Sherwin, J.
The. indictment is in the following language: “The grand jury of the county of Winnebago, in the name and by the authority of the state of Iowa, accuse E. A. Pinckney of the crime of maintaining a nuisance, committed as follows: That the said E. A. Pinckney on or about the 5th day of November, in the year of our Lord 1898, in the county aforesaid, and on divers other days and times between the said 5th day of November, 1898, and the finding of this indictment, did keepi, use, and occupy a certain building in the town of Forest City, county and state aforesaid, commonly known as a ‘drug store/ with the intent to sell there, contrary to law, intoxicating liquors, to-wit, beer, whisky, rum, gin, brandy, and other'intoxicating liquors, the names of which are to this grand jury unknown, and then and there did sell the same contrary to and in violation of the law.” The defendant demurred to this indictment on the ground that it does not substantially conform to the statute, and does not charge that the defendant sold intoxicating liquors in the building named therein. The real contention is that the words “then and there,” used at the *36conclusion o.f the indictment, are not sufficiently direct and certain as to the place where the liquors were sold to constitute an averment that they were sold in the building or drug store mentioned in the indictment. It must be conceded that the indictment in this respect is not as clear and explicit as it might easily have been made, and, to sustain it, we must look to the intention of the pleader, rather than to the precise language itself. The only case to which our attention has been called which seems, upon examination, to support the indictment before us, is that.of State v. Freeman, 27 Iowa, 333; and it is not entirely clear that the precise question now before us was considered in that case, although an indictment similar to the one at bar was held good, generally. In State v. Harris, 27 Iowa, 430, cited by the appellee in support of its position, the question as to the sufficiency of the indictment was not before the court; and State v. Allen, 32 Iowa, 248, was decided upon another point entirely. It will be observed that the charge here is that the defendant “did keep', use, and occupy a certain building in * * * Forest City, county and state aforesaid, commonly known as a ‘drug store,’ with the intent to sell there intoxicating liquors, to^wit, * * * and .then and there did sell the same.” The appellant concedes that the indictment, down to the word “liquors,” charges an intent to sell in the building, and we think this a fair construction of the language-used. But down to this point no crime was charged in the indictment, and unless the words “then and there,” following the description of the liquors, can be said to direct the common understanding to the building as the place where the unlawful sale was made, the indictment was insufficient. The indictment itself shows an attempt to charge the keeping of a nuisance. The place used and kept is described as a drug store situated within a political subdivision of the county where the venue is laid. . The words “then and there,” given their fullest meaning may, we think, be said to designate and point out the building located as particularly described. *37Text writers upon criminal law lay down the rule “that indictments are not required to be so strictly nice and technical for misdemeanor as for felony.” Bisbop Criminal Procedure, section 113. And our own .statute says they are sufficient if drawn “in such manner as to enable a person of common understanding to know what is intended.” Code, section 5280. We conclude, with some hesitation, however, that the indictment is sufficient/ and the judgment is therefore AFFIRMED.